Case: 17-14454    Date Filed: 06/18/2018   Page: 1 of 8


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-14454
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:17-cr-00112-PGB-TBS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                        versus

NATHAN PEREZ,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (June 18, 2018)

Before MARTIN, JILL PRYOR, and NEWSOM, Circuit Judges.

PER CURIAM:

      Nathan Perez appeals his 210-month concurrent sentences of imprisonment

for the following convictions: two counts of receiving child pornography, 18
              Case: 17-14454     Date Filed: 06/18/2018    Page: 2 of 8


U.S.C. § 2252(a)(2) and (b)(1), and one count of possessing material that contained

images of child pornography, id. at (a)(4)(B) and (b)(2). On appeal, he argues that

the district court clearly erred when it relied on uncertified case-abstract filings—

here, county-court docket sheets—to include three Hernando County convictions

(two convictions for battery and one for driving with a suspended license) in

calculating his criminal-history score.

                                           I

      When reviewing the district court’s findings with respect to Guidelines

issues, we consider legal issues de novo, factual findings for clear error, and the

court’s application of the Guidelines to the facts with due deference, which is akin

to clear-error review. United States v. Rothenberg, 610 F.3d 621, 624 (11th Cir.

2010). There is no clear error in cases where the record supports the district

court’s findings. United States v. Petrie, 302 F.3d 1280, 1290 (11th Cir. 2002).

The government must establish the facts necessary to support a sentencing

enhancement by a preponderance of the evidence. United States v. Perez-Oliveros,

479 F.3d 779, 783 (11th Cir. 2007). This burden requires the trier of fact to

believe that the existence of a fact is more probable than its nonexistence. United

States v. Almedina, 686 F.3d 1312, 1315 (11th Cir. 2012). We will not disturb a

district court’s factual findings under the clearly-erroneous standard unless we are

left with a “definite and firm conviction that a mistake has been committed.” Id.


                                          2
               Case: 17-14454     Date Filed: 06/18/2018    Page: 3 of 8


      A challenge to the facts contained in the Presentence Investigation Report

(“PSI”) must be asserted with specificity and clarity, or else the objection is

waived. United States v. Bennett, 472 F.3d 825, 832 (11th Cir. 2006). A

defendant seeking to preserve an objection to his sentence for appeal must raise

that point in such clear and simple language that the trial court may not

misunderstand it. United States v. Ramirez-Flores, 743 F.3d 816, 821 (11th Cir.

2014).

      The definitions and instructions in U.S.S.G. § 4A1.2 govern the computation

of criminal-history points under § 4A1.1. See U.S.S.G. § 4A1.1, comment. (n.1).

The Guidelines define “prior sentence” as “any sentence previously imposed upon

adjudication of guilt, whether by guilty plea, trial, or plea of nolo contendere, for

conduct not part of the instant offense.” U.S.S.G. § 4A1.2(a)(1). “Sentence of

imprisonment” is defined as a sentence of incarceration that, for the purpose of

assigning criminal history points under U.S.S.G. § 4A1.1(a), (b), and (c), refers to

the “maximum sentence imposed.” U.S.S.G. § 4A1.2(b)(1). Under § 4A1.1(b),

two points are added for each prior sentence of imprisonment of at least 60 days

but not more than one year and one month. U.S.S.G. § 4A1.1(b). The Guidelines

also expressly count a misdemeanor driving-with-revoked-or-suspended-license

conviction if the sentence was a term of probation exceeding one year or a term of

imprisonment of at least 30 days. U.S.S.G. § 4A1.2(c)(1). The following prior


                                           3
               Case: 17-14454     Date Filed: 06/18/2018    Page: 4 of 8


offenses, however, are never included when computing a defendant’s criminal

history: fish and game violations, hitchhiking, juvenile status offenses and truancy,

local ordinance violations, loitering, minor traffic infractions, public intoxication,

and vagrancy. Id. § 4A1.2(c)(2).

      We have held that a certified copy of a conviction is not required for a

sentencing court to make a proper finding that such a conviction in fact exists.

United States v. Wilson, 183 F.3d 1291, 1301 (11th Cir. 1999). Rather, a

sentencing court may “consider any information, (including hearsay) regardless of

its admissibility at trial, in determining whether factors exist that would enhance a

defendant’s sentence, provided that the information is sufficiently reliable.” Id. In

Wilson, we held that the sentencing court’s reliance on the PSI, the on-the-record

statements of a probation officer, and the notes of another probation officer were

sufficiently reliable when taken together. Id. We have also held that a district

court did not err when it relied on a probation officer’s undisputed notation

connecting the defendant to prior convictions used to calculate his criminal history

score, despite the fact that, in those cases, the defendant was arrested under

different names. United States v. Alicea, 875 F.3d 606, 609 (11th Cir. 2017).

                                           II

      As an initial matter, we conclude that Perez adequately preserved his

objection to the scoring of the Hernando County convictions. Initially, he raised


                                           4
                   Case: 17-14454       Date Filed: 06/18/2018   Page: 5 of 8


his objections to the scoring of the convictions because the information did not

come directly from Shepard 1 documents. He then objected to the reliance on the

case-abstract filings that the government included in its sentencing memorandum,

arguing that the court needed a judgment, conviction, and fingerprints, to show by

a preponderance of the evidence that he was convicted in those cases, and also

objected to the procedural reasonableness of his sentence. Thus, Perez raised the

issue before the court with sufficient specificity and clarity. See Bennett, 472 F.3d

at 832. Accordingly, we review the factual findings for clear (rather than plain)

error. See Rothenberg, 610 F.3d at 624.

          Moving to the merits, the district court did not clearly err in finding that

Perez was convicted of the Hernando County offenses and that each conviction

warranted two criminal-history points, totaling a six-point enhancement. The

record adequately demonstrates that the government met its burden by proving by

a preponderance of the evidence that Perez had previously been convicted of the

three misdemeanor offenses. Perez-Oliveros, 479 F.3d at 783.

          The Hernando County case-abstract filings, the letters between the probation

office and the Hernando County clerk, and the probation office’s explanation

concerning the retrieval of information were, together, sufficiently reliable

information on which the district court could base its finding. In the PSI


1
    Shepard v. United States, 544 U.S. 13 (2005).
                                                    5
              Case: 17-14454     Date Filed: 06/18/2018   Page: 6 of 8


Addendum, the probation office explained that the Hernando County court had met

its record-retention requirements, and that the “images” related to those cases had

therefore been destroyed. The office explained that it had obtained information

about the convictions from the county court’s docket documents. The government

attached to its sentencing memorandum a letter from the probation office to the

Hernando County clerk in which the probation office requested documents related

to “Nathan Perez Poonpiset (DOB: 12/12/1981)” for the following convictions: (1)

2007CT001571 – Driving While License Suspended; (2) 2007MM005525 –

Battery Touch and Strike; (3) 2008MM001417 – Battery Touch and Strike,

Damage Property, Condition Release Violation. The clerk confirmed that the

documents had been destroyed. Nevertheless, the government attached the case-

abstract filings for the three convictions (which showed that “Nathan Perez” was

the defendant and which contained the same case numbers as those referenced in

the PSI), and also included in the letter from the probation office to the Hernando

County clerk. Finally, although the letter to the clerk referred to “Nathan Perez

Poonpiset,” the probation office confirmed in the PSI that “Perez, Nathan

Poonpiset” was one of Perez’s aliases, and both the letter and the PSI referenced

the same date of birth. See Alicea, 875 F.3d at 609 (explaining that district court

did not clearly err in relying on convictions assigned to defendant’s known

aliases).


                                          6
               Case: 17-14454     Date Filed: 06/18/2018     Page: 7 of 8


      Perez insists on appeal that the case-abstract filings were unreliable because

they did not expressly name the offenses for which he was convicted, and he thus

contends that the court should not have counted those convictions toward his

criminal history. However, the Hernando County court docket entries illustrate

(albeit in an abbreviated fashion) that Perez was indeed found guilty of a criminal

traffic violation and two misdemeanor-domestic-violence charges. Specifically,

the docket sheets contained the case numbers, Perez’s name, nolo contendere

pleas, docket-entry captions referring to the crimes, and his sentences. For the

traffic violation, Perez received a sentence of two months’ incarceration, which he

served from May 20, 2008, to July 29, 2008. For the domestic-violence

convictions, he received a sentence of six months and seven days and a sentence of

five months and 31 days, which was later modified to six months and seven days.

      Particularly under the deferential standard that governs our review, these

documents—along with the correspondence between the probation office and the

Hernando County clerk’s office, as well as the probation office’s explanation of the

original files’ destruction—were sufficient to allow the court to find that Perez had

in fact been convicted of the three crimes and that each sentence met the

requirements of the Guidelines’ two-level enhancement. Because the docket sheets

were sufficiently reliable, the district court did not clearly err in finding that Perez




                                            7
             Case: 17-14454    Date Filed: 06/18/2018   Page: 8 of 8


was in fact convicted of the Hernando County convictions. See Wilson, 183 F.3d

at 1301.

      AFFIRMED.




                                       8